ANDERSON, District Judge.
The bill in this ease is filed to set aside a judgment entered in this eourt, in cause No. 3220, on August 8,1930.
The bill in 3220 was demurred to by defendant. The demurrer was overruled. The final decree tendered by both parties contained this recital, “The defendant having elected in open court to stand on the record,” etc.
Tn other words, the government, being satisfied with its position on its motion to dismiss, decided to stand on it, but neglected to appeal.
*536This bill is an attempted substitute for an appeal, the time for which has long since expired.
The bill should be dismissed.
Let a decree in accordance with this opinion be drawn and entered.